** BUILDING FUND LEVY — PROCEEDS — BUILDING CONDEMNED ** (1) A FIVE MILL BUILDING FUND LEVY MAY 'NOT' BE USED IN RECONDITION OR REBUILD A SCHOOL BUILDING THAT HAS BEEN CONDEMNED BY THE STATE FIRE MARSHALL, THAT IS, UNLESS SAID BUILDING IS TORN DOWN OR SUBSTANTIALLY DISMANTLED AND THEREAFTER REBUILT OR REERECTED.  (2) IN VOTING ON A FIVE MILL BUILDING FUND LEVY IT IS NOT NECESSARY TO INDICATE ON THE BALLOT THE AMOUNT OF THE MONEY THE LEVY IS EXPECTED TO RAISE BUT THE NUMBER OF MILLS MUST BE INDICATED.  (3) IN VOTING ON A FIVE MILL BUILDING FUND LEVY THE PURPOSE FOR WHICH THE LEVY IS TO BE USED MUST BE INDICATED ON THE BALLOT (BUT A GENERAL STATEMENT OF THE PURPOSE, E.G., FOR THE ERECTION OF A PUBLIC BUILDING, WOULD BE SUFFICIENT). (REPAIR, RATE, ELECTION, BALLOT, DESCRIPTION, REBUILD, CONSTRUCTION) CITE: ARTICLE X, SECTION 10, 70 O.S. 521 [70-521] (J. H. JOHNSON)